NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          AUG 02 2016

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

SANTOS EUSEBIO PIZANO,                           No.     15-70120

               Petitioner,                       Agency No. A095-746-754

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Santos Eusebio Pizano, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s denial of cancellation of removal. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review de novo questions of law. Espino-


           *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Castillo v. Holder, 770 F.3d 861, 863 (9th Cir. 2014). We deny in part and dismiss

in part the petition for review.

      Pizano has not established any error in the agency’s determination that his

conviction under California Penal Code § 530.5(c)(1) is categorically a conviction

for a crime involving moral turpitude (“CIMT”) because it requires proof of an

“intent to defraud” as an element of the crime. See Espino-Castillo, 770 F.3d at

863-64 (recognizing the “longstanding rule that crimes that have fraud as an

element are categorically crimes involving moral turpitude,” and a “court may not

apply the modified categorical approach if the statute proscribes only conduct that

involves moral turpitude”) (alterations, citations, and quotation marks omitted).

Because Pizano’s conviction is punishable by “imprisonment in a county jail not to

exceed one year,” California Penal Code § 530.5(c)(1), it is an offense “for which a

sentence of one year or longer may be imposed,” which renders the conviction one

described under section 8 U.S.C.§ 1227(a)(2)(A)(i)(II). See Ceron v. Holder, 747
F.3d 773, 777-78 (9th Cir. 2014) (en banc) (explaining classification as a felony or

misdemeanor is irrelevant where the maximum punishment for the misdemeanor

offense is one year). Accordingly, Pizano is ineligible for cancellation of removal.

See 8 U.S.C. § 1229b(b)(1)(C); 8 U.S.C. § 1227(a)(2)(i).




                                          2                                    15-70120
      We lack jurisdiction to review Pizano’s contention that his statute of

conviction lacks an interstate commerce element, and therefore is not a CIMT,

because he failed to raise it before the BIA. See Tijani v. Holder, 628 F.3d 1071,

1080 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                     15-70120